           Case 1:20-cv-07777-CM Document 4 Filed 12/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AARON ADDERLEY,

                                 Plaintiff,
                                                                    20-CV-7777 (CM)
                     -against-
                                                                ORDER OF DISMISSAL
 CYNTHIA BRANN,

                                 Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated September 22, 2020, the Court directed Plaintiff to either pay the $400.00

in fees that are required to file a civil action in this court or submit a completed request to

proceed in forma pauperis (IFP) application and prisoner authorization within thirty days. That

order specified that failure to comply would result in dismissal of the complaint. Plaintiff has not

filed an IFP application and prisoner authorization or paid the filing fees. Accordingly, the

complaint is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    December 1, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge
